Exhibit AGREEMENT THIS AGREEMENT (the “Agreement”) is made as of the 19th day of November, 2008 (the “Effective Date”) by and between Riviera Holdings Corporation, a Nevada corporation (the “Company”), and the investor set forth on the signature page affixed hereto (the “Investor”). WHEREAS, the Investor wishes to purchase from time to time (collectively, the “Acquisition”) from the Company or a seller or sellers other than the Company such number of shares of the Company’s common stock, par value $.001 per share (the “Common Stock”), that would increase the Investor’s total holdings of Common Stock up to an amount that equals, but does not exceed, fifteen percent (15%) of the Company’s Outstanding Voting Securities; WHEREAS, the Company wishes to grant certain waivers to the Investor in order to permit the Acquisition pursuant to the terms and conditions set forth in this Agreement; and WHEREAS, as consideration for the granting of certain waivers to the Investor to permit the Acquisition, the Investor agrees to certain limitations on its ownership of Common Stock, as provided herein. NOW, THEREFORE, in consideration of the mutual promises made herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Board
